Case 2:12-cv-00401-MOB-MKM ECF No. 213 filed 10/29/18                  PageID.3180       Page 1 of 7



                            UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

  IN RE AUTOMOTIVE PARTS ANTITRUST                          CASE NO. 12-MD-02311
  LITIGATION
                                                            HON. MARIANNE O. BATTANI


  In Re: HEATER CONTROL PANELS CASES


  THIS RELATES TO:                                          2:12-cv-00401-MOB-MKM
  ALL DIRECT PURCHASER ACTIONS                              2:16-cv-11109-MOB-MKM


         SETTLEMENT CLASS COUNSEL’S REPORT ON DISSEMINATION
     OF NOTICE OF PROPOSED SETTLEMENTS WITH THE SUMITOMO, ALPS
       AND TOKAI RIKA DEFENDANTS AND CLASS MEMBERS’ RESPONSE

        Settlement Class Counsel submit the following report concerning the dissemination of

 notice pursuant to this Court's Order dated July 27, 2018 (2:12-cv-00401, Doc. No. 197) (the

 “Notice Order”), and Settlement Class members’ response to the notice program. As described

 more fully below, notice was mailed to 72 potential Settlement Class members and published in

 accordance with the Notice Order. One request for exclusion was submitted as to each of the

 Sumitomo and Alps Settlement Classes. As a result of the later request for exclusion, the Alps

 Settlement Amount has been reduced to $2,250,000. Under the terms of the Sumitomo settlement,

 the settlement amount of $579,000 remains unchanged notwithstanding the request for exclusion

 from that Settlement Class. No requests for exclusion from the Tokai Rika Settlement Class were

 submitted; thus, the Tokai Rika settlement amount of $1,875,000 remains unchanged as well.

 Accordingly, the total value of the settlement funds is $4,704,000. No objections were filed to any

 of the three proposed settlements, to the proposed plan for distribution of settlement funds, or to
Case 2:12-cv-00401-MOB-MKM ECF No. 213 filed 10/29/18                  PageID.3181       Page 2 of 7



 Settlement Class Counsel’s request for an award of attorneys’ fees and reimbursement of litigation

 costs and expenses, and incentive payments to the Class Representatives.

        Settlement Class Counsel respectfully submit that the extremely low number of opt-outs

 and the complete absence of objections militate strongly in favor of approval of the proposed

 settlements, the proposed plan for distribution of settlement funds, and the request for attorneys’

 fees and litigation costs and expenses and incentive payments.

 I. DISSEMINATION OF NOTICE TO THE CLASSES

        Pursuant to the Court’s Notice Order, on August 16, 2018, Epiq Class Action & Claims

 Solutions, Inc. (“Epiq”), the Notice and Claims Administrator retained by Direct Purchaser

 Plaintiff, mailed 72 copies of the Notice of Proposed Settlements of Direct Purchaser Class Action

 with the Sumitomo, Alps and Tokai Rika Defendants and Hearing on Final Settlement Approval

 and Related Matters, and Claim Form (the “Notice”) to potential Settlement Class members by

 first class mail, postage prepaid. Declaration of Ryan Kao, Senior Project Manager for Epiq.

 Exhibit 1 at ¶ 6. Epiq also re-mailed returned notices for which updated addresses were obtained.

 Id. at ¶ 7. In addition, a copy of the Notice was (and remains) posted online at

 www.AutoPartsAntitrustLitigation.com, a website dedicated to this litigation. Id. at ¶ 9.

        Also in accordance with the Notice Order, the Summary Notice of Proposed Settlements

 of Direct Purchaser Class Action with Sumitomo, Alps and Tokai Rika and Hearing on Settlement

 Approval and Related Matters (“Summary Notice”) was published in Automotive News on August

 27, 2018. Id. at ¶ 8. Additionally, an online banner notice appeared for a 21 day period on

 www.AutoNews.com, the digital version of Automotive News, and an Informational Press Release

 was issued nationwide on August 27, 2018 via PR Newswire’s “Auto Wire,” which targets auto

 industry trade publications. Id.



                                                 2
Case 2:12-cv-00401-MOB-MKM ECF No. 213 filed 10/29/18                   PageID.3182       Page 3 of 7



        Notice to the Sumitomo, Alps and Tokai Rika Settlement Classes under Fed. R. Civ. P. 23

 has, therefore, been provided as ordered by the Court.

 II.    ABSENCE OF OBJECTIONS TO THE PROPOSED SETTLEMENTS, THE
        PROPOSED DISTRIBUTION PLAN, AND REQUESTS FOR AN AWARD OF
        ATTORNEYS’ FEES AND EXPENSES AND INCENTIVE PAYMENTS

        The Notice advised that any objection to the proposed settlements, the proposed plan for

 distribution of settlement funds or to Settlement Class Counsel’s request for an award of attorneys’

 fees and litigation costs and expenses and incentive payments to the Class Representatives had to

 be filed with the Clerk by October 5, 2018, with copies mailed to Settlement Class Counsel and to

 counsel for the Settling Defendants.

        As of the date of the filing of this Report, no objection to any of the proposed settlements,

 the distribution plan, or to the fee and expense request or the incentive payment request has been

 filed with the Court or received by Settlement Class Counsel.

 III.   REQUESTS FOR EXCLUSION

        The Notice further advised that requests for exclusion from the Sumitomo, Alps and

 Tokai Rika Settlement Classes had to be mailed to Settlement Class Counsel and to counsel for

 the Settling Defendants, postmarked no later than October 5, 2018. As of this date, Settlement

 Class Counsel have received one request for exclusion from the Sumitomo Settlement Class and

 one request for exclusion the Alps Settlement Class. See Exhibit 1 at ¶ 11. Both requests were

 timely submitted by American Honda Motor Co., Inc. No requests were submitted for exclusion

 from the Tokai Rika Settlement Class.

        Settlement Class Counsel respectfully submit that, for the reasons set forth in the

 Memorandum in Support of Direct Purchaser Plaintiffs’ Motion for Final Approval of Proposed

 Settlements with the Sumitomo, Alps and Tokai Rika Defendants and Proposed Plan for



                                                  3
Case 2:12-cv-00401-MOB-MKM ECF No. 213 filed 10/29/18                   PageID.3183       Page 4 of 7



 Distribution of Settlement Funds (the “Final Approval Brief”) (2:12-cv-00401, Doc. No. 211),

 each of the Sumitomo, Alps and Tokai Rika settlements, is fair, reasonable and adequate under the

 relevant criteria, and warrants final approval.

 IV.    THE REACTION OF MEMBERS OF THE SETTLEMENT CLASSES SUPPORTS
        APPROVAL OF THE SETTLEMENTS, THE PROPOSED PLAN FOR
        DISTRIBUTION, AND THE REQUESTS FOR AN AWARD OF FEES AND
        EXPENSES AND INCENTIVE PAYMENTS

        The reaction of the class has been recognized repeatedly by courts within this Circuit and

 elsewhere as a factor in evaluating the fairness, reasonableness, and adequacy of a proposed

 settlement. See, e.g., Sheick v. Auto. Component Carrier LLC, No. 2:09–cv–14429, 2010 WL

 4136958, at *22 (E.D. Mich. Oct. 18, 2010) (“scarcity of objections – relative to the number of

 class members overall – indicates broad support for the settlement among Class Members.”); In

 re Cardizem CD Antitrust Litig., 218 F.R.D. 508, 527 (E.D. Mich. 2003) (“That the overwhelming

 majority of class members have elected to remain in the Settlement Class, without objection,

 constitutes the ‘reaction of the class,’ as a whole, and demonstrates that the Settlement is ‘fair,

 reasonable, and adequate.’”); In re Delphi Corp. Sec., Deriv. & “ERISA” Litig., 248 F.R.D. 483,

 499 (E.D. Mich. 2008) (small number of opt-outs or objections is indicative of the adequacy of the

 settlement).

        Individual notice of the proposed settlements was mailed to 72 potential Settlement Class

 members identified by Defendants. The Summary Notice was published in Automotive News on

 August 27, 2018, and on that same day an Informational Press Release was issued nationwide via

 PR Newswire’s “Auto Wire.” Additionally, an online banner notice appeared over a 21-day period

 on www.AutoNews.com, the digital version of Automotive News. The low number of opt-outs and

 total absence of objections militates strongly in favor of approval of the proposed settlements, the

 proposed plan for distribution of settlement funds, and the requests for attorneys’ fees and

                                                   4
Case 2:12-cv-00401-MOB-MKM ECF No. 213 filed 10/29/18                    PageID.3184       Page 5 of 7



 reimbursement of litigation costs and expenses and incentive payments.

 V.     REQUEST FOR AN AWARD OF ATTORNEYS’ FEES

        As of July 31, 2018, Plaintiff’s Counsel’s lodestar, based upon historical rates, was

 $6,210,650.38. Direct Purchaser Plaintiffs’ Memorandum in Support of Their Motion for an

 Award of Attorney’s Fees and Litigation Costs and Expenses, at 9 (the “Fee Brief”) (2:12-cv-

 00401, Doc. No. 212). Since that date, Plaintiffs’ Counsel have continued their efforts on behalf

 of the Settlement Classes by, among other things, drafting the final settlement approval

 submissions and overseeing the dissemination of notice to members of the Settlement Classes in

 accordance with the Notice Order. As a result of this continued effort, as of September 30, 2018,

 Plaintiff’s Counsel’s combined lodestar was $6,293,914.63. Were the Court to award a fee of

 33⅓% of the combined Sumitomo, Alps and Tokai Rika settlement proceeds of $4,704,000, less

 litigation expenses of $427,495.03, the multiplier on the more current lodestar would be a negative

 lodestar multiplier of approximately .23.

 VI.    CONCLUSION

        Based upon the foregoing, and for the reasons set forth in Direct Purchaser Plaintiff’s Final

 Approval Brief and Fee Brief, it is respectfully requested that the Court grant final approval of the

 proposed Sumitomo, Alps and Tokai Rika settlements, the proposed plan for distribution of

 settlement funds, and the requests for attorneys’ fees and litigation costs and expenses, and

 incentive awards to the Class Representatives.



 DATED: October 29, 2018                           Respectfully submitted,

                                                    /s/David H. Fink
                                                   David H. Fink (P28235)
                                                   Darryl Bressack (P67820)
                                                   FINK + ASSOCIATES LAW

                                                  5
Case 2:12-cv-00401-MOB-MKM ECF No. 213 filed 10/29/18           PageID.3185      Page 6 of 7



                                            38500 Woodward Ave, Suite 350
                                            Bloomfield Hills, MI 48304
                                            Telephone: (248) 971-2500

                                            Interim Liaison Counsel

  Steven A. Kanner                          Joseph C. Kohn
  William H. London                         William E. Hoese
  Michael E. Moskovitz                      Douglas A. Abrahams
  FREED KANNER LONDON                       KOHN, SWIFT & GRAF, P.C.
    & MILLEN LLC                            1600 Market Street, Suite 2500
  2201 Waukegan Road, Suite 130             Philadelphia, PA 19103
  Bannockburn, IL 60015                     Telephone: (215) 238-1700
  Telephone: (224) 632-4500



  Gregory P. Hansel                         Eugene A. Spector
  Randall B. Weill                          William G. Caldes
  Michael S. Smith                          Jonathan M. Jagher
  PRETI, FLAHERTY, BELIVEAU                 Jeffrey L. Spector
   & PACHIOS LLP                            SPECTOR ROSEMAN & KODROFF, P.C.
  One City Center, P.O. Box 9546            1818 Market Street, Suite 2500
  Portland, ME 04112-9546                   Philadelphia, PA 19103
  Telephone: (207) 791-3000                 Telephone: (215) 496-0300

            Interim Co-Lead Class Counsel and Settlement Class Co-Lead Counsel




                                            6
Case 2:12-cv-00401-MOB-MKM ECF No. 213 filed 10/29/18                   PageID.3186      Page 7 of 7



                                  CERTIFICATE OF SERVICE

        I hereby certify that on October 29, 2018, I electronically filed the foregoing paper with

 the Clerk of the court using the ECF system which will send notification of such filing to all

 counsel of record registered for electronic filing.

                                                       FINK + ASSOCIATES LAW

                                                       By: /s/Nathan J. Fink
                                                       David H. Fink (P28235)
                                                       Darryl Bressack (P67820)
                                                       Nathan J. Fink (P75185)
                                                       38500 Woodward Ave; Suite 350
                                                       Bloomfield Hills, MI 48304
                                                       Telephone: (248) 971-2500
                                                       nfink@finkandassociateslaw.com




                                                   7
